Exhibit 10.26

 

SECOND AMENDMENT TO LEASE AGREEMENT

 

THIS SECOND AMENDMENT TO LEASE AGREEMENT (hereinafter referred to as this
“Amendment”) is made this _27_ day of ___July___, 2018, by and between ICON DP
MD OWNER POOL 2 WEST/NORTHEAST/MIDWEST, LLC, a Delaware limited liability
company (“Landlord”), and BIO-KEY INTERNATIONAL, INC., a Delaware corporation
(“Tenant”).

 

WITNESSETH:

 

WHEREAS, Landlord and Tenant are party to that certain Lease, dated as of May 4,
2009(the “Original Lease”), as amended by that certain First Amendment to Lease
Agreement, dated as of September 12, 2013 (the “First Amendment”, the “Lease”,
as may be further amended or modified from time to time), pursuant to which
Landlord leases to Tenant certain premises consisting of approximately 5,544
rentable square feet with a common address of 1301 Corporate Center Drive, Suite
1160, Eagan, Minnesota 55121, as more particularly described in the Lease (the
“Premises”), and located in the Project commonly known as Eagandale Business
Campus I. Capitalized terms used herein but not otherwise defined shall have the
meanings ascribed thereto in the Lease.

 

WHEREAS, the Term is scheduled to expire on August 31, 2018 and Landlord and
Tenant desire to extend the Term for an additional twelve (12) full calendar
months from such expiration date and to amend the terms and conditions of the
Lease as hereinafter provided.

 

AGREEMENT:

 

NOW, THEREFORE, in consideration of ten dollars ($10.00) and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged by the parties, and the mutual covenants set forth herein, the
parties hereto agree as follows:

 

1.          Extension of Term. The Term is hereby extended for a period of
twelve (12) full calendar months, commencing as of September 1, 2018 (the
“Extended Term Commencement Date”) and expiring on August 31, 2019 (the
“Extended Term”). From and after the date hereof, the “Term” shall be deemed to
include the Extended Term.

 

2.          Rent Schedule. Effective as of the Extended Term Commencement Date,
the Annual Rent and Monthly Installment of Rent for the Premises payable by
Tenant to Landlord during the Extended Term is as follows:

 

Period

Annual Rent

Monthly

Installment of Rent

From

Through

September 1, 2018

August 31, 2019

$40,194.00

$3,349.50

 

Except as otherwise set forth in this Amendment, all other terms and conditions
with respect to the payment of Monthly Installment of Rent, Taxes, Expenses, or
any other sums due and payable by Tenant under the Lease shall remain as set
forth thereunder.

 

3.          AS-IS Condition. Tenant hereby acknowledges and agrees that it has
accepted the Premises as of the date hereof, and will continue to accept the
Premises as of the Extended Term Commencement Date, in AS-IS, WHERE-IS condition
without any representation or warranty of any kind made by Landlord in favor of
Tenant.

 

1

--------------------------------------------------------------------------------

 

 

4.          Notice. Landlord’s Address as set forth on the Reference Pages of
the Original Lease and as amended by Section 5 of the First Amendment are hereby
deleted in their entirety and replaced with the following:

 

Landlord:

 

c/o GLP US Management LLC
Two North Riverside Plaza, Suite 2350
Chicago, IL 60606
Attention: Lease Administration

 

With a copy to:

c/o GLP US Management LLC
50 Old Ivy, Suite 250
Atlanta, GA 30342
Attention: Regional Director

 

 

5.          OFAC. Tenant hereby represents and warrants that, to the best of its
knowledge, neither Tenant, nor any persons or entities holding any legal or
beneficial interest whatsoever in Tenant, are (i) the target of any sanctions
program that is established by Executive Order of the President or published by
the Office of Foreign Assets Control, U.S. Department of the Treasury (“OFAC”);
(ii) designated by the President or OFAC pursuant to the Trading with the Enemy
Act, 50 U.S.C. App. § 5, the International Emergency Economic Powers Act, 50
U.S.C. §§ 1701-06, the Patriot Act, Public Law 107-56, Executive Order 13224
(September 23, 2001) or any Executive Order of the President issued pursuant to
such statutes; or (iii) named on the following list that is published by OFAC:
“List of Specially Designated Nationals and Blocked Persons.” If the foregoing
representation is untrue at any time during the Term, an Event of Default will
be deemed to have occurred, without the necessity of notice to the defaulting
party.

 

6.          Tenant’s Broker. Tenant represents and warrants that it has dealt
with no broker, agent or other person in connection with this transaction and
that no broker, agent or other person brought about this transaction. Tenant
agrees to indemnify and hold Landlord harmless from and against any claims by
any broker, agent or other person claiming a commission or other form of
compensation by virtue of having dealt with Tenant with regard to this leasing
transaction.

 

7.          No Offer. Submission of this Amendment by Landlord is not an offer
to enter into this Amendment, but rather is a solicitation for such an offer by
Tenant. Landlord shall not be bound by this Amendment until Landlord and Tenant
have fully executed and delivered this Amendment.

 

8.          Authority. Tenant represents and warrants to Landlord that Tenant
has been and is qualified to do business in the state in which the Premises is
located, that the entity has the full right and authority to enter into this
Amendment, and that all persons signing on behalf of the entity were authorized
to do so by appropriate actions.

 

9.          Severability. If any clause or provision of this Amendment is
illegal, invalid or unenforceable under present or future laws, then and in that
event, it is the intention of the parties hereto that the remainder of this
Amendment shall not be affected thereby. It is also the intention of the parties
to this Amendment that in lieu of each clause or provision of this Amendment
that is illegal, invalid or unenforceable, there be added, as a part of this
Amendment, a clause or provision as similar in terms to such illegal, invalid or
unenforceable clause or provision as may be possible and be legal, valid and
enforceable.

 

10.        Counterparts and Delivery. This Amendment may be executed in any
number of counterparts, each of which shall be deemed to be an original, and all
of such counterparts shall constitute one Amendment. Execution copies of this
Amendment may be delivered by facsimile or email, and the parties hereto agree
to accept and be bound by facsimile signatures or scanned signatures transmitted
via email hereto, which signatures shall be considered as original signatures
with the transmitted Amendment having the binding effect as an original
signature on an original document. Notwithstanding the foregoing, Tenant shall,
upon Landlord’s request, deliver original copies of this Amendment to Landlord
at the address set forth in such request. Neither party may raise the use of a
facsimile machine or scanned document or the fact that any signature was
transmitted through the use of a facsimile machine or email as a defense to the
enforcement of this Amendment.

 

11.        Conflict; Ratification. Insofar as the specific terms and provisions
of this Amendment purport to amend or modify or are in conflict with the
specific terms, provisions and exhibits of the Lease, the terms and provisions
of this Amendment shall govern and control. Landlord and Tenant hereby agree
that (a) this Amendment is incorporated into and made a part of the Lease, (b)
any and all references to the Lease hereinafter shall include this Amendment,
and (c) the Lease, and all terms, conditions and provisions of the Lease, are in
full force and effect as of the date hereof, except as expressly modified and
amended hereinabove.

 

[THE REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK; SIGNATURE PAGE FOLLOWS.]

 

2

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
authorized, executed and delivered as of the day and year first set forth above.

 

LANDLORD:

 

   

ICON DP MD OWNER POOL 2

WEST/NORTHEAST/MIDWEST, LLC,

a Delaware limited liability company

   

 

 

 

 

 

By:

GLP US Management LLC,

 

 

 

a Delaware limited liability company,

 

 

 

as agent for Landlord

 

                        By:         Name:         Title:    

 

 

 

TENANT:         BIO-KEY INTERNATIONAL, INC.,   a Delaware corporation         By
    Name: Cecilia C. Welch   Title: CFO  

 